Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 is not examined, as everything is lined through and therefore canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is rejected under 35 U.S.C. 102(a)(2) as being taught by Sugihara (PGPUB 2014/0217951).
With respect to claim 9, Sugihara teaches a method that allows a control apparatus to control a driver, the driver configured to drive and rotate a rotor, the method comprising: 
receiving first input information indicating that a rotational position (paragraph 0017; Pfb) of the rotor falls within a predetermined range or is a predetermined position, and 
second input information (Paragraph 0067; V-Tref) identifying one or more characteristic values to be calculated selectively from a plurality of characteristic value candidates; and 
calculating the one or more characteristic values specified by the second input information corresponding to the rotational position of the rotor indicated by the first input information falling within the predetermined range (paragraph 0030; V-Tref torque) or being the predetermined position using a status value of the driver obtained in predetermined cycles, wherein
the plurality of characteristic value candidates comprise at least two of; 
a maximum value of a difference between a value of a speed command provided to the driver and a measured speed value of the rotor,
a minimum value of a measured torque value generated in the rotor, 
a rotational position of the rotor at which a difference between a value of a speed command provided to the driver and a measured speed value of the rotor is at a maximum (paragraph 0022; max velocity for target position PosTref),
a rotational position of the rotor at which the measured torque value generated in the rotor is at a maximum (paragraph 0022; PosTref at max torque),
a correlation coefficient for a difference between the value of the speed command provided to the driver and the measured speed value of the rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846